Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims require that a system determine accuracy errors associated with a fuel rate that is based on lambda sensor readings.  These accuracy errors are further determined based on: partial derivatives of a fueling uncertainty model calculated with respect to the accuracy errors, which are then used to determine a fueling rate correction (i.e. accuracy errors are not fueling rate correction).  Ajima (U.S. Pat. No. 5,755,212) col. 6, lines 15-55 and fig. 1 show that A/F ratios are measured (lambda sensor readings) and used to determine an estimated fuel rate which are then used to produce partial derivatives, the derivatives will divide a difference between an estimated and a target fuel rate.  The result of this division is the fuel correction amount and so where this application overcomes the prior art is in having another value determined before the fueling correction amount.  That this is done during “off-line” operation and based on a developer of the engine further overcomes the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                      /GONZALO LAGUARDA/Primary Examiner, Art Unit 3747